Callahan, J. (dissenting in part).
While I agree with the conclusion of the Presiding Justice that the infant, Thomas Ciarlo, is not entitled to receive the accidental death benefits for the reasons which he has stated, I am of the opinion that the claim of Frances A. Ciarlo, individually, for the payment of ordinary death benefits should be allowed.
Upon the dates involved herein benefits were conferred upon members of the New York City Employees’ Retirement System under sections 1717 and 1718 of the Greater New York Charter. Séetion 1717 provided, in substance, that upon the death of a member there shall be paid to his estate or to a person indicated in a written designation, (a) accumulated deductions, and in addition thereto — “ unless a pension be payable ” under section 1718— (b) an amount equal to the member’s compensation earnable during the six months preceding his death.
Section 1718 granted a pension in addition to accumulated deductions in the event that a member was accidentally killed while at work.
As I construe these two sections I think they evidence a plan whereby the insurance feature under section 1717 was to be payable irrespective of whether death was by accident or from natural causes. In the event of the death of a member as the result of an accident where there was no dependent who was *600entitled to a pension, a member’s designated beneficiary, in my opinion, should receive an amount equal to six months’ compensation.
Frances A. Ciarlo was the designated beneficiary in this case, ■and as there is no one entitled to a pension she should recover the amount indicated.
I vote to direct judgment in favor of Frances A. Ciarlo accordingly.
Townley and Glennon, JJ., concur with Peck, J.; Martin, P. J., dissents in opinion; Callahan, J., dissents in part, in opinion.
Judgment directed in favor of plaintiff Frances A. Ciarlo as guardian of Thomas Ciarlo in accordance with the opinion of Peck, J.
Settle order on notice.